UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Bea a x
UNITED STATES OF AMERICA
: PRELIMINARY ORDER OF
-— Vv. 7 FORFEITURE/
: MONEY JUDGMENT
JAMES WOODSON, 18 Cr. 845 (PKC)
Defendant.
mmm 7-7 Tt

WHEREAS, on or about November 20, 2018, JAMES WOODSON
(the “defendant”), was charged in a one-count Indictment, 18 Cr.
845 (PKC) (the “Indictment”}, with health care fraud, in violation
of Title 18, United States Code, Sections 1347 and 2 (Count One);

WHEREAS, the Indictment included a forfeiture allegation
as to Count One of the Indictment, seeking forfeiture to the United
States, pursuant to Title 18, United States Code, Section
982{(a) (7), of any and all property, real or personal, that
constitutes or is derived, directly or indirectly, from gross
proceeds traceable to the commission of the offense charged in
Count One of the Indictment, including but not limited to a sum of
money in United States currency representing the amount of proceeds
traceable to the commission of the offense charged in Count One of
the Indictment;

WHEREAS, on or about February 22, 2019, the defendant
pled guilty to Count One of the Indictment, pursuant to a plea

agreement with the Government, wherein the defendant admitted the

 
forfeiture allegation with respect to Count One of the Indictment
and agreed to forfeit, pursuant to Title 18, United States Code,
Section 982(a)(7}, a sum of money in United States currency,
representing proceeds traceable to the commission of the offense
charged in Count One of the Indictment;

WHEREAS, the Government asserts that $815,502.39 in
United States currency represents, the amount of gross proceeds
traceable to the commission of the offense charged in Count One of
the Indictment, that the defendant personally obtained;

WHEREAS, the Government seeks a money judgment in the
amount of $815,502.39 in United States currency, pursuant to Title
18, United States Code, Section 982(a) (7) (C), representing any and
all property, real or personal, that constitutes or is derived,
directly or indirectly, from gross proceeds traceable to the
commission of the offense charged in Count One of the Indictment
that the defendant personally obtained;

WHEREAS, the Court finds that as a result of acts and/or
omissions of the defendant, the proceeds traceable to the offense
charged in Count One of the Indictment that the defendant
personally obtained cannot be located upon the exercise of due
diligence.

NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED

THAT:

 
1. As a result of the offenses charged in Count One of
the Indictment, to which the defendant pled guilty, a money
judgment in the amount of $815,502.39 in United States currency
(the “Money Judgment”), representing the amount of proceeds
traceable to the offense charged in Count One of the Indictment
that the defendant personally obtained, shall be entered against
the defendant.

2. Pursuant to Rule 32,.?(b) (4) of the Federal Rules of
Criminal Procedure, this Preliminary Order of Forfeiture/Money
Judgment is final as to the defendant, JAMES WOODSON, and shall be
deemed part of the sentence of the defendant, and shall be included
in the judgment of conviction therewith,

3. All payments on the outstanding money judgment
shall be made by postal money order, bank or certified check, made
payable, in this instance, to the United States Marshals Service,
and delivered by mail to the United States Attorney's Office,
Southern District of New York, Attn: Money Laundering and
Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza,
New York, New York 10007 and shall indicate the defendant's name
and case number.

4, The United States Marshals Service is authorized to

deposit the payments on the Money Judgment in the Assets Forfeiture

 
Fund, and the United States shall have clear title to such
forfeited property.

5. Pursuant to Title 21, United States Code, Section
853(p), the United States is authorized to seek forfeiture of
substitute assets of the defendant up to the uncollected amount of
the Money Judgment.

6. Pursuant to Rule 32.2({b) (3) of the Federal Rules of
Criminal Procedure, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, locate or
dispose of forfeitable property, including depositions,
interrogatories, requests for production of documents and the
issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this
Preliminary Order of Forfeiture/Money Judgment, and to amend it as
necessary, pursuant to Rule 32.2 of the Federal Rules of Criminal

Procedure.

 
8. The Clerk of the Court shall forward three
certified copies of this Preliminary Order of Forfeiture/Money
Judgment to Assistant United States Attorney Alexander J. Wilson,
Co-Chief of the Money Laundering and Transnational Criminal
Enterprises Unit, United States Attorney’s Office, One St.
Andrew's Plaza, New York, New York 10007.

Dated: New York, Mew York
December 5 , 2019

ee

 

ve a .
HONORABLE P. AEVIN CASTEL
[ITED STATES DISTRICT JUDGE

 

 
